Citation Nr: 0605786	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a neck injury with 
concurrent headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
complaints of a neck injury with concurrent headaches.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in December 2005.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's neck injury with concurrent headaches is 
not etiologically related to service.


CONCLUSION OF LAW

Neck injury with concurrent headaches was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in March 2003, after the enactment of the VCAA.  An 
RO letter dated in April 2003, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was related to 
service.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  As a practical matter, the Board finds that the 
veteran has been notified of the requirements of VCAA.  The 
AOJ's February 2005 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the March 2004 Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

A police report dated on August 29, 1981 shows that the 
veteran was involved in an automobile accident, wherein the 
vehicle rolled over into a field.  The veteran was 
transported to a Dr. P.  The severity of the accident was 
rated as a five.

The veteran's service medical records are of record and show 
that the veteran's separation examination, dated in September 
1981, does not note that the veteran suffered a neck injury 
from a motor vehicle accident.  The veteran was discharged 
from the active military service in September 1981 and 
enlisted in the Navy Reserves.  A May 1983 Report of Medical 
History shows that the veteran considered himself to be in 
good shape and he was not on any medication.  He noted that 
he had previously suffered a hernia as a child, but did not 
note any other injuries or disabilities.  The May 1983 
medical examination report also did not note any 
disabilities.  A February 1985 Report of Medical History does 
not show that the veteran reported any neck injury or 
headaches, and the February 1985 examination report does not 
note a neck disability or headaches.

Records from a private chiropractor, dated from August 1986 
to May 1997, show that in August 1986, the veteran reported 
having lower back pain and neck pain.  He stated that the 
first symptoms occurred in August 1981.  A later record shows 
that the veteran reported having an automobile accident in 
April 1993.  He stated that he went home after the accident 
and did not report any symptoms.  The nature of the accident 
was that it was raining hard, he lost control of the car, and 
hit the embankment.

A January 1999 private medical record from A.B., M.D. shows 
that the veteran complained of neck and low back pain.  It 
was noted that he had a cervical spine fusion in May 1998.  
Remaining records from this private physician show that the 
veteran complained of cervical pain.

An April 1999 letter from a private physician, H.P., M.D., 
shows that in February 1998, the veteran slipped on some ice 
and fell on his left side.  He then developed pain in his 
neck and left arm going from the shoulder to the elbow.  In 
May 1998, he underwent an anterior cervical discectomy and 
fusion with a fibular allograft.

A May 2000 private medical record from J.B., M.D. shows that 
the veteran reported injuring his neck in 1998 and had 
surgery in 1998, which improved the injury.  The diagnoses 
were chronic left muscular pain, and left 
trapezius/supraspinatus muscular pain.

An April 2001 private medical record from L.U., M.D. shows 
that the veteran reported having a cervical fusion in 1998 
and did well for about a year.  Then in April 2001, he had a 
motor vehicle accident, which re-flared the pain.  He had 
pain ever since that time.  The pertinent diagnosis was 
chronic neck pain.

A June 2001 private medical record from P.B., PT, a physical 
therapist, shows that the veteran reported that in May 2001, 
he was involved in a motor vehicle accident.  He presented 
with complaints of constant soreness in the neck with pain 
and spasm to the left upper trapezius.  The assessment was 
spasm, pain, and reduced mobility affecting activities of 
daily living, such as driving, sitting at work, and sleeping.

A September 2001 private medical record from D.S., D.O., 
F.A.C.N. shows that the veteran reported having pain in the 
neck that radiated to the elbow on the left and into the 
right shoulder.  He stated that these symptoms worsened 
following a motor vehicle accident in April 2001.  The 
diagnoses were electrodiagnostic evidence of a mild right 
median mononeuropathy at the wrist (i.e., carpal tunnel 
syndrome) with focal demyelination, and no superimposed 
evidence of cervical radiculopathy, and brachial plexopathy 
or diffuse peripheral polyneuropathy involving the bilateral 
upper extremities.  The examiner noted that the etiology of 
the veteran's bilateral neck pain and radiating pain to the 
upper extremities was most likely related to a 
musculoskeletal dysfunction, cervicogenic pain, or cervical 
myospasm.

A January 2002 private medical record from J.K., M.D., shows 
that the veteran reported initial pain about four years ago 
following a slip and fall injury.  He subsequently underwent 
a C6-C7 cervical fusion in May 1998.  He stated that he did 
well until April 2001 when he was involved in a motor vehicle 
accident.  After the accident, his cervical and left upper 
extremity pain flared up and he began experiencing new right-
sided headaches.  He presented with complaints of headaches, 
right side greater than left, one to four times per week.  He 
also had constant left sided cervical pain, slight right-
sided pain, and radiation of neck pain into the left scapula 
and shoulder area.  The diagnoses were cervical 
radiculopathy, status post fusion, facet arthropathy, 
headache secondary to the above, myofascial pain, and 
occipital neuralgia.

In March 2003, the veteran submitted a claim, in pertinent 
part, for service connection for a neck injury and severe 
headaches as a result of a car accident while in service.

A March 2003 record from a private physician, A.B., M.D., 
shows that the veteran stated that he had a motor vehicle 
accident in April 2001, which resulted in soreness all over; 
however, he did not lose consciousness.  In June 2001, the 
veteran had a second motor vehicle accident.  No medical 
evaluation was conducted after this accident, but he received 
treatment at the pain clinic.  The pertinent diagnoses from 
the March 2003 visit were headaches and neck pain.

A June 2003 private medical record from A.C., M.D. shows that 
the veteran reported having a long chronic pain history 
stemming from a motor vehicle accident in approximately 1980.  
He stated that he had undergone multiple evaluations since 
that time.  He also reported that after the accident, he was 
treated by a chiropractor until approximately 1998.  At that 
time, he underwent an anterior cervical diskectomy and 
fusion, with no benefit for the pain.  The pertinent 
diagnoses were status post cervical fusion, associated 
myofascial pain, likely underlying cervical spondylosis and 
lumbar spondylosis, and cannot rule out cervical discogenic 
pain with possible associated left-sided cervical 
radiculitis.

In December 2005, the veteran testified during a travel board 
hearing and stated that in August 1981, while in the service, 
he was a passenger in a car driven by his father when his 
father lost control of the car and the vehicle flipped over 
and landed in a ditch.  The police arrived and took him to a 
Dr. P.  He stated that the doctor has since passed away and 
there were no records available.  When he was discharged from 
the service, he received treatment from different doctors and 
then went to a chiropractor for four or five years, then 
began seeing a different chiropractor.  The veteran's 
representative stated that the August 1981 police accident 
report noted that the severity of the accident was a five.   
She stated that she contacted the police department and they 
stated that a five means that the vehicle was no longer 
drivable and completely totaled.  The veteran further 
testified that he had headaches from 1981 to the present and 
he received treatment for the headaches through his 
chiropractor.  The veteran also stated that he was unable to 
work because of his headaches.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

After review of the evidence of record, the Board finds that 
service connection for the veteran's neck injury and 
concurrent headaches is not warranted.  As such, the Board 
notes that there is evidence that the veteran was involved in 
a motor vehicle accident in August 1981 during service.  
However, the police report does not list the extent of his 
injuries.  Further, the veteran's service medical records do 
not show that the veteran reported any injuries from his 
August 1981 accident.  In addition, his separation 
examination does not note any resultant disabilities from the 
accident, to include neck pain or headaches.  The May 1983 
and February 1985 Reports of Medical History obtained during 
the veteran's reserve duty also do not show that he reported 
having any neck pain or headaches, nor do the medical 
examination reports with the same dates show any notation of 
a disability.  Finally, although the medical evidence shows 
that the veteran currently has neck pain and headaches, the 
first evidence of neck pain is in August 1986, which is five 
years after service, and the first evidence of headaches is 
in January 2002, which is 21 years after discharge from 
service.  In addition, there is no medical opinion showing a 
nexus between the veteran's current disabilities and his 
August 1981 motor vehicle accident.  Although the veteran 
argues that his cervical pain and headaches are a result of 
his August 1981 motor vehicle accident, as a layman, he 
simply does not have the necessary medical training or 
expertise to determine the cause of a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  
Therefore, as there is no medical evidence that shows that 
the veteran sustained a neck injury in service or suffered 
headaches in service, and the first evidence of either neck 
pain or headaches is more than one year after the veteran's 
discharge from service, the preponderance of the evidence is 
against the veteran's claim for service connection for a neck 
injury with concurrent headaches.




ORDER

Entitlement to service connection for a neck injury with 
concurrent headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


